Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-33 and 38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 closely relates to Lamego (WO 2012/075322 A2), Roberts (US 2009/0156991 A1) and Ng (US 2003/0040938 A1). Lamego, Roberts and Ng disclose using an uploaded mobile app for managing a medical instrument by conveying graphics and visuals for a needled procedure.
However, the Lamego, Roberts and Ng references do not teach a graphical representation of one or more medical instruments with a visual indication of a status for each instrument that are present in the claims.  
The US patent reference, Cella (US 2020/0133254 A1) discloses remotely managing medical equipment aiding in the assessment and treatment of a patient, but the Cella reference does not teach using an uploaded mobile app for managing the medical instrument by conveying graphics and visuals for a needled procedure.
The foreign patent reference, Arjun et al. (WO 2016205212 A1) discloses a mobile app conveying graphics and visuals to a clinician who is aiding in the assessment and treatment of a patient, but the Arjun reference does not teach facilitating a system administrator access to interact with the controls of medical instruments from a smart phone having a triggered alarm, stop features, entered start time and end time, when remotely managing a blood component collection machine.
A Non-Patent document (Faster clinical response to the onset of adverse events: A wearable metacognitive attention aid for nurse triage of clinical alarms) talks about a RN wearing a smart watch prototype for responding to clinically important alarms and alerts, even with four smart watch application screens, pages 7 and 10 of 33, of an experimental design, but the Non-Patent document does not teach facilitating the system administrator access to a graphical representation of one or more medical instruments with a visual indication of a status for each instrument, when remotely managing a blood component collection machine. 
Regarding the 101 issue, weight is given to paragraph 182 of the specification in support to exclude propagating signals, as non-transitory computer readable language.   
Claims 2-11 are dependent from Claim 1 and are allowed for the same reason given above. 
Claims 12 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claims 13-22 are dependent from Claim 12 and are allowed for the same reason given above. 
Claims 23 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claims 24-33 and 38 are dependent from Claim 23 and are allowed for the same reason given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8109.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        04/19/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686